PER CURIAM.
A jury convicted defendant, a prior and persistent offender, of sale of a controlled substance, § 195.211,1 and two counts of sale of an imitation controlled substance, § 195.242. Defendant appeals.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).

. All statutory references are to RSMo 1994.